             Case 1:21-cv-05736 Document 1 Filed 07/02/21 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    :
STEPHEN BUSHANSKY,                                  :
                                                    :   Case No. ______________
                       Plaintiff,                   :
                                                    :
        v.                                          :   COMPLAINT FOR VIOLATIONS OF
                                                    :   THE FEDERAL SECURITIES LAWS
DIAMOND S SHIPPING INC.,                            :
ALEXANDRA KATE BLANKENSHIP,                         :
GERASIMOS G. KALOGIRATOS,                           :   JURY TRIAL DEMANDED
HAROLD L. MALONE III, NADIM Z.                      :
QURESHI, CRAIG H. STEVENSON, JR.,                   :
BART H. VELDHUIZEN, and GEORGE                      :
CAMBANIS,                                           :
                                                    :
                       Defendants.                  :
                                                    :
                                                    :


       Plaintiff Stephen Bushansky (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                        NATURE AND SUMMARY OF THE ACTION

       1.      This action is brought by Plaintiff against Diamond S Shipping Inc. (“Diamond” or

the “Company”) and the members of Diamond’s Board of Directors (the “Board” or the

“Individual Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and

Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a

proposed transaction, pursuant to which Diamond will be acquired by International Seaways, Inc.
            Case 1:21-cv-05736 Document 1 Filed 07/02/21 Page 2 of 17




(“INSW”) through its subsidiary Dispatch Transaction Sub, Inc. (“Merger Sub”) (the “Proposed

Transaction”).

       2.        On March 31, 2021, Diamond and INSW issued a joint press release announcing

that they had entered into an Agreement and Plan of Merger dated March 30, 2021 (the “Merger

Agreement”). Under the terms of the Merger Agreement, Diamond shareholders will receive

0.55375 shares of INSW common stock for each share of Diamond common stock they own (the

“Merger Consideration”). Upon completion of the merger, INSW and Diamond shareholders will

own approximately 55.75% and 44.25% of the combined company, respectively. The Proposed

Transaction is valued at approximately $2 billion.

       3.        On May 5, 2021, INSW filed a Schedule 14A Definitive Proxy Statement (the

“Proxy Statement”) with the SEC. The Proxy Statement, which recommends that Diamond

stockholders vote in favor of the Proposed Transaction, omits or misrepresents material

information concerning, among other things: (i) Diamond and INSW’s financial projections and

the data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by the Company’s financial advisor, Moelis & Company LLC (“Moelis”); and (ii)

Moelis’ potential conflicts of interest.      The failure to adequately disclose such material

information constitutes a violation of Sections 14(a) and 20(a) of the Exchange Act as Diamond

stockholders need such information in order to make a fully informed decision whether to vote in

favor of the Proposed Transaction.

       4.        In short, unless remedied, Diamond’s public stockholders will be forced to make a

voting decision on the Proposed Transaction without full disclosure of all material information

concerning the Proposed Transaction being provided to them. Plaintiff seeks to enjoin the




                                                -2-
              Case 1:21-cv-05736 Document 1 Filed 07/02/21 Page 3 of 17




stockholder vote on the Proposed Transaction unless and until such Exchange Act violations are

cured.

                                  JURISDICTION AND VENUE

         5.      This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

         6.      This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

         7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants

are found or are inhabitants or transact business in this District. Moreover, Diamond’s common

stock trades on the New York Stock Exchange, which is headquartered in this District, rendering

venue in this District appropriate.

                                           THE PARTIES

         8.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Diamond.

         9.      Defendant Diamond is a Republic of the Marshall Islands corporation, with its

principal executive offices located at 33 Benedict Place, Greenwich, Connecticut 06830. Diamond

is one of the largest energy shipping companies providing seaborne transportation of crude oil,

refined petroleum and other petroleum products. Diamond’s shares trade on the New York Stock

Exchange under the ticker symbol “DSSI.”




                                                  -3-
             Case 1:21-cv-05736 Document 1 Filed 07/02/21 Page 4 of 17




       10.    Defendant Alexandra Kate Blankenship (“Blankenship”) has been a director of the

Company since March 2019.

       11.    Defendant Gerasimos G. Kalogiratos (“Kalogiratos”) has been a director of the

Company since March 2019.

       12.    Defendant Harold L. Malone III (“Malone”) has been a director of the Company

since March 2019.

       13.    Defendant Nadim Z. Qureshi (“Qureshi”) is Chairman of the Board and has been a

director of the Company since March 2019.

       14.    Defendant Craig H. Stevenson, Jr. (“Stevenson”) has been President, Chief

Executive Officer (“CEO”), and a director of the Company since March 2019.

       15.    Defendant Bart H. Veldhuizen (“Veldhuizen”) has been a director of the Company

since March 2019.

       16.    Defendant George Cambanis (“Cambanis”) has been a director of the Company

since March 2020.

       17.    Defendants identified in paragraphs 10-16 are referred to herein as the “Board” or

the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

       18.    INSW is a Marshall Islands corporation with its principal executive offices located

at 600 Third Avenue, 39th Floor, New York, New York 10016. INSW owns and operates a fleet

of oceangoing vessels engaged primarily in the transportation of crude oil and petroleum products

in the International Flag trade. INSW’s vessel operations are organized into two segments: Crude

Tankers and Product Carriers. At December 31, 2020, INSW owned or operated an International




                                              -4-
             Case 1:21-cv-05736 Document 1 Filed 07/02/21 Page 5 of 17




Flag fleet of 36 vessels (totaling an aggregate of 6.1 million deadweight tons (“dwt”)). INSW’s

common stock trades on the New York Stock Exchange, under the ticker symbol “INSW.”

       19.    Merger Sub is a Republic of Marshall Islands corporation and a wholly owned

subsidiary of INSW.

                              SUBSTANTIVE ALLEGATIONS

Background of the Company

       20.    Diamond provides seaborne transportation of crude oil, refined petroleum and other

products in the international shipping markets. Together with its subsidiaries, it is one of the

largest publicly listed owners and operators of crude and product tankers in the world. As of

February 17, 2021, Diamond’s operating fleet consisted of 64 vessels with an aggregate carrying

capacity of approximately five million dwt. Diamond’s vessel operations are composed of two

segments: crude tankers, which consists of 13 Suezmax vessels and one Aframax vessel, and

product tankers, which consists of 50 medium range (“MR”) vessels.

       21.    The average age of Diamond’s overall fleet is approximately 10.4 years weighted

by dwt and ownership for the calendar year 2021. The Company’s MR fleet has an average age

of approximately 12.5 years, which is approximately equal to the global MR fleet average age.

The Company’s Suezmax fleet has an average age of approximately 8.0 years, taking into account

two vessel sales delivered to the purchaser in January and February 2021, which compares

favorably to the industry average Suezmax age of approximately 10.3 years. Diamond’s full fleet

of 64 vessels is active in the market and earning revenue. The Company’s customers primarily

include large, well-established charterers, which include fully integrated oil companies, smaller

oil companies, oil traders, large oil distributors, governments and national oil companies, and

storage facility operators. Diamond pursues a chartering strategy that seeks an optimal mix of




                                              -5-
             Case 1:21-cv-05736 Document 1 Filed 07/02/21 Page 6 of 17




employment of its vessels. The Company currently operates its vessels in both spot and time

charter markets, with approximately 9% of its fleet on time charters with average remaining charter

term of 0.8 years as of January 2021.

       22.     On April 28, 2021, the Company announced its fourth quarter 2020 financial results

in which defendant Stevenson commented:

       Although near-term market conditions will likely remain challenging, the positive
       long-term market dynamic remains unchanged. In fact, the permanent closures of
       certain refineries will result in increased tanker demand for product tankers once
       conditions normalize. Overall tanker demand is expected to gradually increase over
       the course of 2021 and eventually return to pre-pandemic levels next year as
       product demand recovers and inventory levels normalize. Diamond S will be well-
       positioned to create value for our shareholders as the recovery unfolds. Our recent
       sale of two Suezmax vessels highlights the disconnect between the tangible market
       value of our fleet and our current market capitalization. These sales also add to our
       strong liquidity position, reduce our interest expense and are consistent with our
       historical approach to managing our balance sheet conservatively.

The Proposed Transaction

       23.     On March 31, 2021, Diamond and INSW issued a joint press release announcing

the Proposed Transaction, which states, in relevant part:

       NEW YORK & GREENWICH, Conn.--International Seaways, Inc. (NYSE:
       INSW) (the “Company” or “INSW”) and Diamond S Shipping Inc. (NYSE: DSSI)
       (“Diamond S”), two of the leading tanker companies worldwide providing energy
       transportation services for crude oil and petroleum products in International Flag
       markets, announced today that their Boards of Directors have unanimously
       approved a definitive merger agreement pursuant to which INSW will merge with
       Diamond S in a stock-for-stock transaction. Subsequent to the merger, INSW and
       Diamond S shareholders will own approximately 55.75% and 44.25% of the
       combined company, respectively, using fully diluted share counts as of March 30,
       2021.

       The merger of Diamond S with INSW unites two companies with long-term
       customer relationships, similar cultures, and complementary positions in key tanker
       sectors. The merger will enhance INSW’s capabilities in both the crude and
       product markets and create “power alleys” for INSW in the large crude -VLCC and
       Suezmax– and LR1/Panamax and MR markets. The merger will create the second
       largest US-listed tanker company by vessel count and the third largest by
       deadweight (“dwt”). On a pro forma basis, the combined company will have 100




                                               -6-
       Case 1:21-cv-05736 Document 1 Filed 07/02/21 Page 7 of 17




vessels, shipping revenues of over $1 billion, over 2,200 employees, and an
enterprise value of approximately $2 billion.

Among other benefits, INSW and Diamond S believe that the merger will achieve
the following:

   •    Double INSW’s net asset value in an all-stock merger to create a diversified
        tanker company with a 1001 vessel fleet aggregating 11.31 million dwt and
        significant footprints in the VLCC, Suezmax, LR1/Panamax and MR
        markets
   •    Accretive to INSW’s earnings and cash flow per share immediately
   •    Realize estimated annual cost synergies in excess of $23 million and
        revenue synergies of $9 million, which are expected to be fully realizable
        within 2022
   •    Enhance equity trading liquidity through a larger market capitalization;
        estimated pro-forma market capitalization of close to $1 billion based on
        INSW’s closing price of $18.36 on March 30, 2021
   •    Maintain significant financial strength, as INSW and Diamond S would
        have had a combined pro forma net leverage ratio of 42%2 at year-end 2020,
        one of the lowest in the tanker sector and across global shipping. INSW
        and Diamond S also would have had robust liquidity on a pro forma
        combined basis, with over $3002 million in cash at December 31, 2020
   •    Build upon best-in-class safety and Environmental, Social and Governance
        track records
   •    Enable combined company to maintain a $50 million share repurchase
        authorization and a quarterly dividend policy. Immediately prior to the
        closing of the merger, existing INSW shareholders will also receive a
        special dividend of $1.10 per share


Douglas Wheat, Lois Zabrocky and Jeffrey Pribor will continue to serve as the
Chairman of the Board of Directors, Chief Executive Officer (“CEO”) and Chief
Financial Officer of INSW, respectively, and the current CEO of Diamond S, Craig
Stevenson Jr., will join the Board of Directors of INSW, and also act as a special
advisor to the CEO for a 6-month period to ensure a smooth transition.

“We are excited to enter into this transformational transaction and create an
industry bellwether,” said Lois Zabrocky, INSW’s President and CEO. “By
bringing together two leading US-based diversified tanker owners, we expect to
deliver a number of compelling strategic and financial benefits to the stakeholders
and customers of both companies. Specifically, with our enhanced scale and
capabilities combined with a best-in-class ESG track record, we are ideally
positioned to meet the evolving needs of leading energy companies and capitalize
on favorable long-term industry fundamentals. With this highly accretive merger,
we also expect to realize significant cost synergies while maintaining one of the
lowest net leverage ratios in global shipping and increasing our equity market




                                        -7-
     Case 1:21-cv-05736 Document 1 Filed 07/02/21 Page 8 of 17




capitalization and liquidity for the benefit of our shareholders. We are proud of
INSW’s accomplishments since becoming a public company over four years ago
and intend to continue to maintain an intense focus on preserving our financial
strength and executing a balanced and accretive capital allocations strategy. In
addition to the special dividend related to this compelling transaction, we remain
committed to returning capital to shareholders through our share repurchase
program and our quarterly dividend.”

Douglas Wheat, Chairman of INSW’s Board of Directors, said, “With this
transaction, we are establishing a leading diversified tanker company with the scale,
financial strength and commercial expertise to create lasting value for both
shareholders and customers. We look forward to joining forces with Diamond S
and continuing to meet the highest operational standards with an unwavering focus
on safety and sustainability in the maritime sector. We believe the combined
company is well positioned to capitalize on opportunities in both the current market
environment and well into the future.”

Craig Stevenson Jr., President and CEO of Diamond S, commented, “By combining
our fleet and capabilities with INSW’s world-class operations, we believe the
merger will significantly benefit each company’s stakeholders as market conditions
improve. Importantly, both INSW and Diamond S share a similar focus on people,
safety, meeting customer expectation, maintaining balance sheet strength, and
appropriately managing leverage in an inherently cyclical industry. As a long-time
proponent of industry consolidation, I believe this transaction gives the combined
company the scale and diversity necessary to hold the status as a leader in the tanker
markets for years to come.”

Nadim Qureshi, Chairman of the Board of Directors of Diamond S, said “We are
pleased to enter into a transaction that will both create near-term value for our
shareholders and create a superior, scale vehicle that enables investors to gain
exposure in both the crude and product tanker markets with strong fundamentals.
Importantly, since the focus of the management teams of both Diamond S and
INSW are similar, we see further value from synergies in the combined company.
We look forward to working with the team at INSW to see the transaction through
to completion and ensure a great outcome for our shareholders.”

Key Terms of the Merger

- Diamond S shareholders will receive 0.55375 shares of INSW common stock for
each share of Diamond S common stock held. Based on the closing prices of
INSW’s shares on March 30, 2021, the total stock consideration in the transaction
has a value of approximately $416 million.

- Subsequent to the merger, INSW and Diamond S shareholders will own
approximately 55.75% and 44.25% of the combined company, respectively, using
fully diluted share counts as of March 30, 2021.




                                        -8-
             Case 1:21-cv-05736 Document 1 Filed 07/02/21 Page 9 of 17




       - INSW will assume Diamond S’ net debt, which was $5652 million as of December
       31, 2020.

       - Immediately prior to the closing of the transaction, existing INSW shareholders
       will also receive a special dividend of $1.10 per share.

       - Diamond S’ affiliate management agreements with Capital Ship Management
       (“CSM”) will be phased out over time, without interruption to the key customers
       being served by the vessels under CSM management.

       - The merger, which is expected to close in the third quarter of 2021, is subject to
       the approval of the shareholders of INSW and Diamond S, regulatory approvals,
       and other customary closing conditions.

       - The Board of Directors of INSW will comprise seven representatives of INSW
       and three representatives of Diamond S.

       - A group of shareholders, representing approximately 14% and 29% of the issued
       and outstanding shares of INSW and Diamond S, respectively, has committed to
       vote in favor of the merger, subject to the terms and conditions contained in voting
       agreements reached with INSW and Diamond S.

       - Following the merger, INSW will remain listed on the NYSE under the symbol
       “INSW”.

       - INSW and Diamond S received support for the transaction from the Diamond S
       bank group, led by Nordea Bank Abp, Crédit Agricole Corporate and Investment
       Bank and Skandinaviska Enskilda Banken AB (publ), who each also form key parts
       of INSW’s lending group, and along with the remaining banks in the group have
       provided consents and agreed to amend their loan facilities.

Insiders’ Interests in the Proposed Transaction

       24.     Diamond insiders are the primary beneficiaries of the Proposed Transaction, not

the Company’s public stockholders. The Board and the Company’s executive officers are

conflicted because they will have secured unique benefits for themselves from the Proposed

Transaction not available to Plaintiff and the public stockholders of Diamond.

       25.     Notably, certain Company insiders have secured positions for themselves with the

combined company.       For example, three current Diamond directors, including defendant




                                              -9-
               Case 1:21-cv-05736 Document 1 Filed 07/02/21 Page 10 of 17




Stevenson, will become directors of the combined company and defendant Stevenson will serve

as a special advisor to INSW’s CEO for a six-month period following the completion of the merger

for which he is expected to be paid $500,000.

         26.     Moreover, if they are terminated in connection with the Proposed Transaction,

Diamond insiders stand to receive substantial cash severance payments as set forth in the following

table:




The Proxy Statement Contains Material Misstatements and Omissions

         27.     The defendants filed a materially incomplete and misleading Proxy Statement with

the SEC and disseminated it to Diamond’s stockholders. The Proxy Statement misrepresents or

omits material information that is necessary for the Company’s stockholders to make an informed

decision whether to vote their shares in favor of the Proposed Transaction.

         28.     Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) Diamond and INSW’s financial projections and the data and inputs underlying the

financial valuation analyses performed by the Company’s financial advisor Moelis; and (ii)

Moelis’ potential conflicts of interest. Accordingly, Diamond stockholders are being asked to vote

in favor of the Proposed Transaction without all material information at their disposal.

Material Omissions Concerning Diamond’s and INSW’s Financial Projections and Moelis’
Financial Analyses




                                                - 10 -
             Case 1:21-cv-05736 Document 1 Filed 07/02/21 Page 11 of 17




       29.      The Proxy Statement omits material information regarding the Company’s and

INSW’s financial projections.

       30.      Specifically, the Proxy Statement fails to disclose the line items underlying

Diamond’s and INSW’s: (i) net revenue; (ii) adjusted EBITDA; and (iii) unlevered free cash flow.

       31.      Moreover, the Proxy Statement sets forth that in connection with its fairness

opinion, Moelis:

       •     reviewed certain third-party vessel appraisals of Diamond S and INSW
             provided to Moelis by the management of Diamond S and certain adjustments
             to be made to such appraisals as agreed by Diamond S and INSW in connection
             with a net asset value analysis (referred to in this section as the “Appraisal
             Adjustments”);

Proxy Statement at 74. The Proxy Statement, however, fails to disclose the third-party vessel

appraisals of Diamond that were subsequently adjusted by Diamond and INSW management.

       32.      Additionally, the Proxy Statement sets forth that Moelis reviewed “estimates of

management of INSW, as adjusted by the management of Diamond, regarding cost savings and

other synergies anticipated to result from the merger, including the amount and timing thereof

(referred to in this section as the “Synergy Estimates”)[.]” Id. Yet, the Proxy Statement fails to

disclose the Synergy Estimates as well as the specific adjustments Diamond made to INSW’s

synergy estimates.

       33.      The Proxy Statement also describes Moelis’ fairness opinion and the various

valuation analyses performed in support of its opinion. However, the description of Moelis’

fairness opinion and analyses fails to include key inputs and assumptions underlying these

analyses. Without this information, as described below, Diamond’s public stockholders are unable

to fully understand these analyses and, thus, are unable to determine what weight, if any, to place

on Moelis’ fairness opinion in determining whether to vote in favor of the Proposed Transaction.




                                               - 11 -
             Case 1:21-cv-05736 Document 1 Filed 07/02/21 Page 12 of 17




       34.     With respect to Moelis’ Net Asset Value Analysis, the Proxy Statement fails to

disclose: (i) quantification of the inputs and assumptions underlying the discount rates ranging

from 7.50% to 11.00%; and (ii) INSW’s 2021 estimated EBITDA (adjusted by INSW to reflect a

normalized run-rate EBITDA for 2021 excluding the effect of the COVID-19 pandemic) .

       35.     With respect to Moelis’ Discounted Cash Flow Analysis, the Proxy Statement fails

to disclose: (i) quantification of the inputs and assumptions underlying the discount rates ranging

from 7.00% to 11.00% for Diamond and 6.50% to 10.75% for INSW; and (ii) the terminal values

for Diamond and INSW.

       36.     The omission of this information renders the statements in the “Certain Unaudited

Forecasted Financial Information of INSW,” “Certain Unaudited Forecasted Financial Information

of Diamond S,” and “Opinion of Diamond S’ Financial Advisor” sections of the Proxy Statement

false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning Moelis’ Potential Conflicts of Interest\

       37.     The Proxy Statement omits material information concerning the potential conflicts

of interest faced by the Company’s financial advisor, Moelis.

       38.     For example, the Proxy Statement sets forth:

       In the past two years prior to the date of its opinion, Moelis also provided
       investment banking and other services to certain of Diamond S’ significant
       shareholders, companies in which such shareholders had an interest and committees
       on which such shareholders participated, including acting as a financial advisor to
       WL Ross & Co in connection with a sale of an interest in a portfolio company that
       closed in December 2020, financial advisor to an ad hoc committee of senior
       secured creditors on which Invesco Ltd. or an affiliate thereof was a member in
       connection with a restructuring transaction that closed in October 2020, and
       financial advisor to a company in which Invesco Ltd. was a significant shareholder.




                                              - 12 -
             Case 1:21-cv-05736 Document 1 Filed 07/02/21 Page 13 of 17




Id. at 81. The Proxy Statement, however, fails to disclose the fees Moelis has received for

providing investment banking and other services to WL Ross & Co., which owns 29% of the

Company’s common stock, and affiliates of Invesco Ltd.

       39.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       40.     The omission of this information renders the statements in the “Opinion of

Diamond S’ Financial Advisor” sections of the Proxy Statement false and/or materially misleading

in contravention of the Exchange Act.

       41.     The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include this

information in the Proxy Statement. Absent disclosure of the foregoing material information prior

to the stockholder vote on the Proposed Transaction, Plaintiff and the other stockholders of

Diamond will be unable to make a sufficiently informed voting decision in connection with the

Proposed Transaction and are thus threatened with irreparable harm warranting the injunctive

relief sought herein.

                                     CLAIMS FOR RELIEF

                                              COUNT I

             Claims Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       42.     Plaintiff repeats all previous allegations as if set forth in full.

       43.     During the relevant period, defendants disseminated the false and misleading Proxy

Statement specified above, which failed to disclose material facts necessary to make the




                                                 - 13 -
             Case 1:21-cv-05736 Document 1 Filed 07/02/21 Page 14 of 17




statements, in light of the circumstances under which they were made, not misleading in violation

of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       44.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about Diamond and INSW’s

financial projections, the data and inputs underlying the financial valuation analyses performed by

the Company’s financial advisor Moelis, and Moelis’ potential conflicts of interest.           The

defendants were at least negligent in filing the Proxy Statement with these materially false and

misleading statements.

       45.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction.

       46.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       47.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                   Claims Against the Individual Defendants for Violations
                            of Section 20(a) of the Exchange Act

       48.     Plaintiff repeats all previous allegations as if set forth in full.

       49.     The Individual Defendants acted as controlling persons of Diamond within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as




                                                 - 14 -
             Case 1:21-cv-05736 Document 1 Filed 07/02/21 Page 15 of 17




officers and/or directors of Diamond, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       50.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       51.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Proxy Statement.

       52.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions the Company directors had input into.

       53.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       54.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-




                                                - 15 -
            Case 1:21-cv-05736 Document 1 Filed 07/02/21 Page 16 of 17




9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Diamond stockholders

will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Diamond, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until defendants disclose and disseminate the

material information identified above to Diamond stockholders;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

as well as SEC Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.




                                                - 16 -
          Case 1:21-cv-05736 Document 1 Filed 07/02/21 Page 17 of 17




                                      JURY DEMAND

     Plaintiff demands a trial by jury.



Dated: July 2, 2021                                WEISSLAW LLP


                                            By
                                                   Richard A. Acocelli
                                                   1500 Broadway, 16th Floor
                                                   New York, New York 10036
                                                   Tel: (212) 682-3025
                                                   Fax: (212) 682-3010
                                                   Email: racocelli@weisslawllp.com

                                                   Attorneys for Plaintiff




                                          - 17 -
